
	

113 HR 2092 IH: Respecting the Institution of Congress Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2092
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Brooks of
			 Indiana (for herself, Mrs.
			 Walorski, Mr. Messer, and
			 Ms. Jenkins) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that
		  retirement credit for service as a Member of Congress be denied in the case of
		  a former Member convicted of a felony, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Respecting the Institution of Congress
			 Act.
		2.Amendments
			 relating to the Civil Service Retirement System
			(a)Extension to
			 former Members, etcParagraph
			 (2)(A) of section 8332(o) of title 5, United States Code, is amended—
				(1)in clause (i), by
			 striking the period at the end the inserting the following: , or a
			 former Member, former President, or former Vice President.;
				(2)by repealing
			 clause (ii); and
				(3)in clause
			 (iii)—
					(A)by striking or at the end of
			 subclause (I)(bb);
					(B)by inserting
			 or at the end of subclause (II)(bb); and
					(C)by adding after
			 subclause (II) the following:
						
							(III)is committed after the date of enactment of
				the Respecting the Institution of Congress
				Act and is described under subparagraph
				(B)(xxxii).
							.
					(b)Extension to all
			 feloniesSection 8332(o)(2)(B) of such title is amended by adding
			 at the end the following:
				
					(xxxii)(I)An offense, not
				otherwise described under this subparagraph, which is a felony under the laws
				of a State or the United States.
						(II)For purposes of this clause, the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana
				Islands, and the Virgin
				Islands.
						.
			3.Amendments relating to
			 the Federal Employees’ Retirement SystemSection 8411(l)(2) of title 5, United States
			 Code, is amended—
			(1)in subparagraph
			 (A), by striking the period at the end the inserting the following: , or
			 a former Member, former President, or former Vice President.;
			(2)by repealing
			 subparagraph (B); and
			(3)in subparagraph
			 (C), by striking all that follows is committed and inserting
			 after the date determined in accordance with section
			 8332(o)(2)(A)(iii)..
			4.ApplicabilityNone of the amendments made by this Act
			 shall apply in the case of any individual whose last day of service as a Member
			 (within the meaning of section 8331(2) or 8401(20) of title 5, United States
			 Code) occurs on or before the date of the enactment of this Act.
		
